Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 7, 9-16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Bruijn et al (US 2019/0174246 A1) in view of Kim et al (US 2017/0185373 A1).
Regarding claim 1, De Bruijn et al disclose an apparatus comprising at least one processor; and at least one memory including computer program code; the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to (De Bruijn et al; Para [0198]): provide spatial audio information at a defined output volume level, the spatial audio information comprising at least a first audio signal and a second audio signal (De Bruijn et al; Para [0091];
receive a user input for concurrently adjusting a volume level of the first audio signal and a volume level of the second audio signal (De Bruijn et al; Para [0091]; control volume of both first audio components and other audio components); determine a type of the user input (De Bruijn et al; Para [0097]); and adjust, the volume level of the first audio signal and the volume level of the second audio signal while maintaining the defined output volume level (De Bruijn et al; Para [0091]; increase level for first audio component while reducing all other audio components such that the combined level remains constant); but do not expressly disclose based on the type of the user input. However, in the same field of endeavor, Kim et al disclose an apparatus comprising adjust volume level based on the type of the user input (Kim et al; Para [0018]-[0020]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the user input taught by Kim as user input for the audio control device taught by De Bruijn. The motivation to do so would have been to increase the input options provided to the user of the apparatus.

Regarding claim 2, De Bruijn et al in view of Kim et al disclose the apparatus according to claim 1, but do not expressly disclose wherein the type of the user input comprises a multi-finger gesture. However, in the same field of endeavor, Kim et al disclose an apparatus wherein the type of the user input comprises a multi-finger gesture (Kim et al; Para [0018]-[0020]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the user input taught by Kim as user input for the audio control device taught by De Bruijn. The motivation to do so would have been to increase the input options provided to the user of the apparatus.

Regarding claim 3, De Bruijn et al in view of Kim et al disclose the apparatus according to claim 2, but do not expressly disclose wherein the multi-finger gesture comprises a spread gesture, a pinch gesture or a rotate gesture. However, in the same field of endeavor, Kim et al disclose an apparatus wherein the multi-finger gesture comprises a spread gesture, a pinch gesture or a rotate gesture (Kim et al; Para [0018]-[0020]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the user input taught by Kim as user input for the audio control device taught by De Bruijn. The motivation to do so would have been to increase the input options provided to the user of the apparatus.

Regarding claim 7, De Bruijn et al in view of Kim et al disclose the apparatus according to claim 1, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to: adjust the defined output volume level based on the type of the user input (De Bruijn et al; Para [0097]).

Regarding claim 9, De Bruijn et al in view of Kim et al disclose the apparatus according to claim 7, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to: maintain respective volume levels of the first audio signal and the second audio signal (De Bruijn et al; Para [0091]).

Regarding claim 10, De Bruijn et al in view of Kim et al disclose the apparatus according to claim 1, wherein the first audio signal comprises an audio object (De Bruijn et al; Para [0091]).

Regarding claim 11, De Bruijn et al in view of Kim et al disclose the apparatus according to claim 1, wherein the second audio signal comprises an ambient audio signal (De Bruijn et al; Para [0069]).

Regarding claim 12, De Bruijn et al in view of Kim et al disclose the apparatus according to claim 1, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to: provide a control element on a user interface for concurrently adjusting respective volume levels of the first audio signal and the second audio signal (De Bruijn et al; Para [0097]).

Regarding claim 13, De Bruijn et al in view of Kim et al disclose the apparatus according to claim 12, wherein the control element comprises a volume control slider on a graphical user interface (De Bruijn et al; Para [0097]).

Regarding claim 14, De Bruijn et al disclose a method comprising: providing spatial audio information at a defined output volume level, the spatial audio information comprising at least a first audio signal and a second audio signal (De Bruijn et al; Para [0091]); receiving a user input for concurrently adjusting a volume level of the first audio signal and a volume level of the second audio signal (De Bruijn et al; Para [0091]; control volume of both first audio components and other audio components); determining a type of the user input; and adjusting (De Bruijn et al; Para [0097]), the volume level of the first audio signal and the volume level of the second audio signal while maintaining the defined output volume level (De Bruijn et al; Para [0091]; increase level for first audio component while reducing all other audio components such that the combined level remains constant); but do not expressly disclose based on the type of the user input. However, in the same field of endeavor, Kim et al disclose a method comprising adjust volume level based on the type of the user input (Kim et al; Para [0018]-[0020]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the user input taught by Kim as user input for the audio control device taught by De Bruijn. The motivation to do so would have been to increase the input options provided to the user of the apparatus.

Regarding claim 15, De Bruijn et al in view of Kim et al disclose the method according to claim 14, but do not expressly disclose wherein the type of the user input comprises a multi-finger gesture. However, in the same field of endeavor, Kim et al disclose a method wherein the type of the user input comprises a multi-finger gesture (Kim et al; Para [0018]-[0020]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the user input taught by Kim as user input for the audio control device taught by De Bruijn. The motivation to do so would have been to increase the input options provided to the user of the apparatus.

Regarding claim 16, De Bruijn et al in view of Kim et al disclose the method according to claim 15, but do not expressly disclose wherein the multi-finger gesture comprises a spread gesture, a pinch gesture or a rotate gesture. However, in the same field of endeavor, Kim et al disclose a method wherein the multi-finger gesture comprises a spread gesture, a pinch gesture or a rotate gesture (Kim et al; Para [0018]-[0020]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the user input taught by Kim as user input for the audio control device taught by De Bruijn. The motivation to do so would have been to increase the input options provided to the user of the apparatus.

Regarding claim 20, De Bruijn et al disclose a non-transitory computer readable medium comprising program instructions for causing an apparatus to perform at least the following (De Bruijn et al; Para [0198]): providing spatial audio information at a defined output volume level, the spatial audio information comprising at least a first audio signal and a second audio signal (De Bruijn et al; Para [0091]; receiving a user input for concurrently adjusting a volume level of the first audio signal and a volume level of the second audio signal (De Bruijn et al; Para [0091]; control volume of both first audio components and other audio components); determining a type of the user input (De Bruijn et al; Para [0097]); and adjusting, the volume level of the first audio signal and the volume level of the second audio signal while maintaining the defined output volume level (De Bruijn et al; Para [0091]; increase level for first audio component while reducing all other audio components such that the combined level remains constant); but do not expressly disclose based on the type of the user input. However, in the same field of endeavor, Kim et al disclose an apparatus comprising adjust volume level based on the type of the user input (Kim et al; Para [0018]-[0020]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the user input taught by Kim as user input for the audio control device taught by De Bruijn. The motivation to do so would have been to increase the input options provided to the user of the apparatus.

Claims 4-5, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Bruijn et al (US 2019/0174246 A1) in view of Kim et al (US 2017/0185373 A1) and further in view of Glaser et al (US 2018/0088900 A1).
Regarding claim 4, De Bruijn et al in view of Kim et al disclose the apparatus according to claim 3, but do not expressly disclose wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to: increase the volume level of the first audio signal and decrease the volume level of the second audio signal; in response to determining that the type of the user input comprises a spread gesture. However, in the same field of endeavor, Glaser et al disclose an apparatus wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to: increase the volume level of the first audio signal and decrease the volume level of the second audio signal; in response to determining that the type of the user input comprises a spread gesture (Glaser et al; Para [0049]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the user input taught by Glaser as user input for the audio control device taught by De Bruijn. The motivation to do so would have been to reduce the complexity of the sound control to the user of the apparatus.

Regarding claim 5, De Bruijn et al in view of Kim et al disclose the apparatus according to claim 3, but do not expressly disclose wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to: decrease the volume level of the first audio signal and increase the volume level of the second audio signal in response to determining that the type of the user input comprises a pinch gesture. However, in the same field of endeavor, Glaser et al disclose an apparatus wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to: decrease the volume level of the first audio signal and increase the volume level of the second audio signal in response to determining that the type of the user input comprises a pinch gesture (Glaser et al; Para [0049]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the user input taught by Glaser as user input for the audio control device taught by De Bruijn. The motivation to do so would have been to reduce the complexity of the sound control to the user of the apparatus.

Regarding claim 17, De Bruijn et al in view of Kim et al disclose the method according to claim 16, but do not expressly disclose comprising: increasing the volume level of the first audio signal and decreasing the volume level of the second audio signal in response to determining that the type of the user input comprises a spread gesture. However, in the same field of endeavor, Glaser et al disclose a method comprising: increasing the volume level of the first audio signal and decreasing the volume level of the second audio signal in response to determining that the type of the user input comprises a spread gesture (Glaser et al; Para [0049]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the user input taught by Glaser as user input for the audio control device taught by De Bruijn. The motivation to do so would have been to reduce the complexity of the sound control to the user of the apparatus.

Regarding claim 18, De Bruijn et al in view of Kim et al disclose the method according to claim 16, but do not expressly disclose comprising: decreasing the volume level of the first audio signal and increasing the volume level of the second audio signal in response to determining that the type of the user input comprises a pinch gesture. However, in the same field of endeavor, Glaser et al disclose a method comprising: decreasing the volume level of the first audio signal and increasing the volume level of the second audio signal in response to determining that the type of the user input comprises a pinch gesture (Glaser et al; Para [0049]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the user input taught by Glaser as user input for the audio control device taught by De Bruijn. The motivation to do so would have been to reduce the complexity of the sound control to the user of the apparatus.

Claims 6, 8,19 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Bruijn et al (US 2019/0174246 A1) in view of Kim et al (US 2017/0185373 A1) and further in view of Rottler et al (WO 2010/027803 A1).
Regarding claim 6, De Bruijn et al in view of Kim et al disclose the apparatus according to claim 3, but do not expressly disclose wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to: set the volume level of the first audio signal to the  volume level of the second audio signal and set the volume level of the second audio signal to the volume level of the first audio signal in response to determining that the type of the user input comprises a rotate gesture. However, in the same field of endeavor, Rottler et al disclose an apparatus wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to: set the volume level of the first audio signal to the  volume level of the second audio signal and set the volume level of the second audio signal to the volume level of the first audio signal in response to determining that the type of the user input comprises a rotate gesture (Rottler et al ; Para [0053]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the user input taught by Rottler as user input for the audio control device taught by De Bruijn. The motivation to do so would have been to simplify the process of the sound control to the user of the apparatus.

Regarding claim 8, De Bruijn et al in view of Kim et al disclose the apparatus according to claim 7, but do not expressly disclose wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to: adjust the defined output volume level in response to determining that the type of the user input comprises a single-finger gesture. However, in the same field of endeavor, Rottler et al disclose an apparatus wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to: adjust the defined output volume level in response to determining that the type of the user input comprises a single-finger gesture (Rottler et al; Para [0041]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the user input taught by Rottler as user input for the audio control device taught by De Bruijn. The motivation to do so would have been to simplify the process of the sound control to the user of the apparatus.

Regarding claim 19, De Bruijn et al in view of Kim et al disclose the method according to claim 16, but do not expressly disclose comprising: setting the volume level of the first audio signal to the volume level of the second audio signal and setting the volume level of the second audio signal to the volume level of the first audio signal in response to determining that the type of the user input comprises a rotate gesture. However, in the same field of endeavor, Rottler et al disclose a method comprising: setting the volume level of the first audio signal to the volume level of the second audio signal and setting the volume level of the second audio signal to the volume level of the first audio signal in response to determining that the type of the user input comprises a rotate gesture (Rottler et al ; Para [0053]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the user input taught by Rottler as user input for the audio control device taught by De Bruijn. The motivation to do so would have been to simplify the process of the sound control to the user of the apparatus.


	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUASSI A GANMAVO whose telephone number is (571)270-5761.  The examiner can normally be reached on M-F 9 AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KUASSI A GANMAVO/Examiner, Art Unit 2651                                                                                                                                                                                                        
/MATTHEW A EASON/Primary Examiner, Art Unit 2651